EXHIBIT 10-1

Employment Agreement

THIS AGREEMENT

is made as of November 1, 2007



B E T W E E N:

ZION OIL AND GAS INC.

, a Company incorporated under the laws of Delaware.



(the "Company")

and -

RICHARD RINBERG

(the "Employee")



CONTEXT OF THIS AGREEMENT

The Company explores for oil and gas in Israel.

The Company wishes to employ the Employee upon the terms and conditions as set
out herein.

FOR VALUE RECEIVED

, the sufficiency of which is acknowledged, the parties agree as follows:



INTERPRETATION

Definitions. In this Agreement, the following terms shall have the following
meanings:

"Agreement" means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.

"Business Day" means a day other than a Friday, Saturday or statutory holiday in
the State of Israel.

"Person" includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.

Entire Agreement. This Agreement together with the agreements and other
documents to be delivered pursuant to this Agreement (or other agreements
pertaining to employee benefits, including, without limitation, stock option and
bonus plan agreements), constitute the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

Sections and Headings. The division of this Agreement into parts and sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement. The terms "this
Agreement", "hereof", "hereunder" and similar expressions refer to this
Agreement and not to any particular article, section or other portion hereof and
include any agreement or instrument supplemental or ancillary hereto. Unless
something in the subject matter or context is inconsistent therewith, references
herein to parts and sections are to parts and sections of this Agreement.

Number & Gender. Words importing the singular number only shall include the
plural and vice versa and words importing the masculine gender shall include the
feminine and neuter genders and vice versa.

Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Israel applicable therein.

Currency. Unless otherwise specified, all references herein to currency shall be
references to currency of the United States.

Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date which is the reference date in calculating such period shall be
excluded. If the last day of such period is a non Business Day, the period in
question shall end on the next Business Day.

APPOINTMENT AND DUTIES

Appointment. The Company agrees to employ the Employee as its Chief Executive
Officer upon the terms and conditions contained herein and the Employee accepts
such appointment.

Term. The employment of the Employee hereunder shall commence on the date hereof
and shall continue for an initial term until December 31, 2008 (the "Initial
Term") unless terminated in accordance with the provisions of this Agreement.
This Agreement shall be renewed for successive two year terms (each a "Renewal
Term") unless the Company or Employee indicates in writing, more than 90 days
prior to the termination of this Initial term or any Renewal term, that it does
not intend to renew this Agreement.

Duties and Reporting. The Employee will report directly to the chairman of the
board of directors of the Company and shall carry out all duties and
responsibilities which are from time to time assigned to him by the board of
directors.

BENEFITS & EXPENSES

3.1 Gross Salary. During the term hereof, and subject to the performance of the
services required to be performed hereunder by Employee, the Company shall pay
to the Employee for all services rendered hereunder, as salary, payable not less
often than once per month and in accordance with the Company 's normal and
reasonable payroll practices, a monthly gross amount equal to U.S. $22,917 (the
"Gross Salary") payable in NIS. Translations to Israeli currency shall be
calculated on the basis of the representative rate of exchange published by a
daily newspaper in Israel on the date of payment. This salary shall be reviewed
periodically and may be favorably adjusted along with other benefits
accordingly.

Gross Salary shall be deferred in an amount equal to the percentage being paid
by the Company to its other senior executive officers from time to time.
Currently, the Company pays 60% of salaries up to the maximum amount of $10,000
monthly as gross salary to senior executive officers. The Gross Salary which is
deferred shall be paid at such time and in accordance with the amount being paid
to other Company senior executive officers. For the purposes of this Section 3.1
senior executive offices include the CEO , CFO and President.





The parties agree that the position of the Employee entails a special level of
personal trust and that the terms of employment of the employee and
circumstances therein are such that " they do not allow the employer supervision
of the employee work hours as defined in the Hours of Work and Rest Law -1951 (
hereinafter" Work and Rest Law") therefore the provisions of the Work and Rest
Law shall not apply to the employee and limitations set therein including
payment for overtime.



3.2 Bituach Menahalim The Company and the Employee will obtain and maintain
Manager's Insurance (Bituach Menahalim) and Professional Disability Insurance
for the exclusive benefit of the Employee in the customary form. Each of the
Company and the Employee shall contribute toward the premiums payable in respect
of such insurance those amounts which would be recognized under applicable law,
but in no event shall such contributed amounts be more than thirteen and one
third percent (13 1/3%) of each monthly Gross Salary payment from the Company
and five percent (5 %) of such amount from the Employee. It is hereby agreed
that in the event that Employee's employment hereunder is terminated by the
Company for any reason, Employee will be eligible to receive all amounts accrued
to him in the fund .



3.3 Keren Heshtamlut The Company and the Employee shall maintain an advancement
fund (keren Heshtamlut) for exclusive benefit of the Employee. The Company shall
contribute to such fund an amount equal to 7-1/2% of each monthly Gross Salary
payment and the employee shall contribute to such fund an amount equal to 2-1/2%
of each monthly Gross Salary payment. The Employee hereby instructs the Company
to transfer to such advancement fund the amount of the Employee's and the
Company 's contribution from each monthly Gross Salary payment. Employee can
elect to receive any part of the Company's contribution in cash should this be
more efficient for tax purposes at the Employee's election. On termination,
Employee will be eligible to receive all amounts accrued in the fund.



3.4 Cell Phone. Company shall provide the Employee with a cell phone and pay for
its maintenance and use. The taxable benefits on these items will be grossed up
in the monthly salary "gilum hatavah".



3.5 Benefits. The Employee shall be entitled to participate in all of the
Company's benefit plans generally available to its senior level employees from
time to time.

3.6 Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time.

3.7 Options. Subject to the Employee entering into the Company's standard
Employee Stock Option agreement, for services required to be performed hereunder
by Employee, the Employee shall be entitled to participate in an employee stock
option plan of the Company. Company shall grant to Employee under Company's 2005
Stock Option Plan non qualified options for 40,000 shares of Common Stock of the
Company, which so long as Employee remains in the employ of the Company shall
vest as follows and in accordance with the terms of the Company's standard
Employee Stock Option agreement: 10,000 options shall vest at the end of each 90
day period. The vested options shall be exercisable until October 31, 2017. The
per share exercise price of the options shall be $0.01. In the event that this
Agreement continues after the Initial Term, the Company shall grant to the
Employee additional stock options which in no event shall be less than the per
year amount granted herein with such other terms to be agreed upon by the
parties.



3.8 Vacation. The Employee shall be entitled to an annual vacation of twenty
three (23) working days at full pay. Vacation days may be accumulated for two
(2) years, after which they must be used or redeemed; provided that accumulation
of vacation days in excess of forty six (46) days may be approved by the Board
in its discretion.. Vacation days shall be prorated for any portion of a year to
the date of termination. In addition, the Employee shall be entitled to unpaid
vacation during Chol Hamoed Pessach and Sukkot.



3.9 Withholding Tax Company shall withhold, or charge Employee with, all taxes
and other compulsory payments as required under applicable law with respect to
all payments, benefits and/or other compensation paid to Employee in connection
with his employment with Company.



EMPLOYEE'S COVENANTS

Service. The Employee shall devote the whole of his time, attention and ability
to the business of the Company and shall well and faithfully serve the Company
and shall use his best efforts to promote the interests of the Company. The
Employee appreciates that the Employee's duties may involve significant travel
from the Employee's place of employment, and the Employee agrees to travel as
reasonably required in order to fulfill the Employee's duties. The Employee may
sit on boards of other companies unless there is a reasonable basis upon which
the Company may deny him the right to do so.

4.2 Duties and Responsibilities. The Employee shall duly and diligently perform
all the duties assigned to him while in the employ of the Company, and shall
truly and faithfully account for and deliver to the Company all money,
securities and things of value belonging to the Company which the Employee may
from time to time receive for, from or on account of the Company.

4.3 Rules and Regulations. The Employee shall be bound by and shall faithfully
observe and abide by all the rules and regulations of the Company from time to
time in force which are brought to his notice including insider trading policies
and underwriter lock ups, from time to time in force which are brought to his
notice.

CONFIDENTIAL INFORMATION AND DEVELOPMENTS

"Confidential Information" means information, whether or not originated by the
Employee, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;

information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company's
business;

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Company takes measures to protect.

Confidential Information does not include:

the general skills and experience gained during the Employee's employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

information publicly known without breach of this Agreement or similar
agreements; or

information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.

"Developments" means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know how and trade secrets), and all
records and copies of records relating to the foregoing, that relates solely to
the Company's business and improvements and modifications to it:

result or derive from the Employee's employment or from the Employee's knowledge
or use of Confidential Information;

are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee's employment by the Company;

result from or derive from the use or application of the resources of the
Company or its affiliates; or

relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.

NO CONFLICTING OBLIGATIONS

The Employee warrants to the Company that:

the performance of the Employee's duties as an employee of the Company will not
breach any agreement or other obligation to keep confidential the proprietary
information of any other party; and

the Employee is not bound by any agreement with or obligation to any other party
that conflicts with the Employee's obligations as an employee of the Company or
that may affect the Company's interest in the Developments.

The Employee will not, in the performance of the Employee's duties as an
employee of the Company:

improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or

knowingly infringe the intellectual property rights of any other party.

CONFIDENTIAL INFORMATION

Protection of Confidential Information

. All Confidential Information, whether it is developed by the Employee during
the Employment Period or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.



Covenants Respecting Confidential Information. As a consequence of the
acquisition of Confidential Information, the Employee will occupy a position of
trust and confidence with respect to the affairs and business of the Company and
its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Employee to make the following covenants regarding the
Employee's conduct during and subsequent to the Employee's employment by the
Company.

Non Disclosure. At all times during and subsequent to the Employee's employment
with the Company, the Employee will not disclose Confidential Information to any
Person (other than as necessary in carrying out the Employee's duties on behalf
of the Company) without first obtaining the Company's consent, and the Employee
will take all reasonable precautions to prevent inadvertent disclosure of any
Confidential Information. This prohibition includes, but is not limited to,
disclosing or confirming the fact that any similarity exists between the
Confidential Information and any other information.

Using, Copying, etc. At all times during and subsequent to the Employee's
employment with the Company, the Employee will not use, copy, transfer or
destroy any Confidential Information (other than as necessary in carrying out
the Employee's duties on behalf of the Company) without first obtaining the
Company's consent, and the Employee will take all reasonable precautions to
prevent inadvertent use, copying, transfer or destruction of any Confidential
Information. This prohibition includes, but is not limited to, licensing or
otherwise exploiting, directly or indirectly, any products or services that
embody or are derived from Confidential Information or exercising judgment or
performing analysis based upon knowledge of Confidential Information.

Return of Confidential Information. Within 2 Business Days after the termination
of the Employee's employment on any basis and of receipt by the Employee of the
Company's written request, the Employee will promptly deliver to the Company all
property of or belonging to or administered by Company including without
limitation all Confidential Information that is embodied in any physical or
ephemeral form, whether in hard copy or on magnetic media, and that is within
the Employee's possession or under the Employee's control.

Obligations Continue. The Employee's obligations under this Part 7 are to remain
in effect in perpetuity.

INTELLECTUAL PROPERTY

Ownership. All Developments will be the exclusive property of the Company and
the Company will have sole discretion to deal with Developments. For greater
certainty, all work done during the Employment Period by the Employee for the
Company or its affiliates is a work for hire of which the Company or its
affiliate, as the case may be, is the first author for copyright purposes and in
respect of which all copyright will vest in the Company or the relevant
affiliate, as the case may be.

Records. The Employee will keep complete, accurate and authentic notes,
reference materials, data and records of all Developments in the manner and form
requested by the Company. All these materials will be Confidential Information
upon their creation.

Moral Rights. The Employee hereby irrevocably waives all moral rights arising
under statute in any jurisdiction or under common law which the employee may
have now or in the future with respect to the Developments, including, without
limitation, any rights the Employee may have to have the Employee's name
associated with the Developments or to have the Employee's name not associated
with the Developments, any rights the Employee may have to prevent the
alteration, translation or destruction of the Developments, and any rights the
Employee may have to control the use of the Developments in association with any
product, service, cause or institution. The Employee agrees that this waiver may
be invoked by the Company, and by any of its authorized agents or assignees, in
respect of any or all of the Developments and that the Company may assign the
benefit of this waiver to any Person.

Further Assurances. The Employee will do all further things that may be
reasonably necessary or desirable in order to give full effect to the foregoing.
If the Employee's co-operation is required in order for the Company to obtain or
enforce legal protection of the Developments following the termination of the
Employee's employment, the Employee will provide that co-operation so long as
the Company pays to the Employee reasonable compensation for the Employee's time
at a rate to be agreed, provided that the rate will not be less than the last
base salary or compensation rate paid to the Employee by the Company during the
Employee's employment.

Obligations Continue. The Employee's obligations under this Part 8 are to remain
in effect in perpetuity.

CONSENT TO ENFORCEMENT

The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.

WARRANTIES, COVENANTS AND REMEDIES

The obligations of the Employee as set forth in Parts 6 through 9 will be deemed
to have commenced as of the date on which the Employee was first employed by
Company. The Employee warrants that the Employee has not, to date, breached any
of the obligations set forth in any of those Sections. Any breach or threatened
breach of those sections by the Employee will constitute Just Cause for
immediate termination of the Employee's employment or engagement by the Company.

The Employee understands that the Company has expended significant financial
resources in developing its products and the Confidential Information.
Accordingly, a breach or threatened breach by the Employee of any of Parts 6
through 9 could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

The Employee's obligations under each of Parts 6 through 9 are to remain in
effect in accordance with each of their terms and will exist and continue in
full force and effect despite any breach or repudiation of this Agreement or the
Employee's employment (including, without limitation, the Employee's wrongful
dismissal) by the Company.

TERMINATION

Termination by the Employee. The Employee may terminate this Agreement upon 60
Business Days prior written notice given by the Employee to the Company. The
Company, at its sole discretion, may elect to accept the 60 Business Days
written notice or to reduce or eliminate the notice period. In such event, the
Employee's employment shall terminate on the earlier day elected by the Company.
Such election on the part of the Company will not alter the nature of the
termination as voluntary and the Company will not be required to pay any
severance or termination payments in respect of a termination by the Employee
under this Section 11.1. Upon the termination of employment by the Employee
under this Section 11.1 the Company shall pay to the Employee all bonuses and
other benefits earned or accrued up to the date of termination (including all
amounts in Bituach Menahalim fund under section 3.2) , but otherwise all
obligations of the Company under this Agreement shall end.

Definition of "Just Cause". "Just Cause" means:

(i) Employee's conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee's commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee the opportunity to personally
appear before the Board in order to state his case prior to the Board voting to
so terminate the Employee; (iii) Employee's commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform his duties under this Agreement; (v) the material breach of any of
Employee's material obligations under this Agreement; (vi) the failure of
Employee to follow a directive of the Board; or (vii) excessive absenteeism,
chronic alcoholism or any other form of addiction that prevents Employee from
performing the essential functions of his position with or without a reasonable
accommodation; provided, however, that the Company may terminate Employee's
employment for Just Cause, as to (iv) or (v) above, only after failure by
Employee to correct or cure, or to commence or to continue to pursue the
correction or curing of, such conduct or omission within ten (10) days after
receipt by Employee of written notice by the Company of each specific claim of
any such misconduct or failure.

Termination by the Company for Just Cause. The Company may terminate this
Agreement at any time for Just Cause without notice and (except as provided in
the immediately following sentence) without payment of any compensation by way
of anticipated earnings, damages, or other relief of any kind whatsoever. Upon
the termination of employment by the Company for Just Cause, the Company shall
pay to the Employee all salaries, bonuses, vacation and other benefits, if any,
earned or accrued up to the date of termination, including all amounts in
Bituach Menahalim fund under section 3.2, but otherwise all obligations of the
Company under this Agreement end.

Termination by the Company for Other Than Just Cause. The Company may terminate
this Agreement at any time for other than Just Cause upon the following terms:

if the Company so terminates this Agreement at any time during the Initial Term
of this Agreement, the Company shall pay to the Employee an amount equal to the
base salary then payable, if any, for the longer of (a) the period from the date
of such termination to the end of the Initial Term as if the Agreement had not
been so terminated and (b) six months, and in all cases less the amount payable
as severance pay to Employee under the Bituach Menahalim fund under section 3.2;

if the Company so terminates this Agreement after the Initial Term or during a
Renewal Term the Company shall pay the Employee an amount equal to the base
salary, if any, then payable to the Employee for a period of six months as if
the Agreement had not been so terminated or had been renewed less the amount
payable as severance pay to Employee under the Bituach Menahalim fund under
section 3.2; and

upon any such termination, all bonuses or other benefits earned or accrued up to
the date of termination or expiry shall be paid by the Company, but except for
such payments and the payments to be made pursuant to Sections 11.4(a) or (b),
as applicable, all obligations of the Company under this Agreement shall end
upon such termination or failure to renew. Payments under Sections 11.4(a) or
(b) shall be payable monthly subject to deductions in Section 3.4. For further
clarification, for example, in the event that Employee is entitled hereunder to
10 months salary and receives a lump sum from severance pay portion of Bituach
Menahalim equal to 3 months, the remaining amount owing for the 7 months shall
be paid pro rata over a 10 month period.

Termination by the Employee for Good Reason. The Employee may terminate this
Agreement at any time upon the occurrence of any of the following events (each a
"Good Reason"), if such occurrence takes place without the express written
consent of the Employee:

a change in the Employee's title or position or a material diminution in the
Employee's duties or the assignment to the Employee of duties which materially
impairs the Employee's ability to function in his current capacity for the
Company, or, with respect an assignment of duties only, is materially
inconsistent with his duties;

any material change in the Employee's direct reporting obligations;

In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 11.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 11.5.

Full and Final Release. In order to be eligible for the payments as set forth in
this Section 11 the Employee must (i) execute and deliver to the Company a
general release, in a form satisfactory to the Company and Employee, and (ii) be
and remain in full compliance with his obligations under this Agreement.

Fair and Reasonable. The parties confirm that the provisions contained in
Sections 11.4 and 11.5 are fair and reasonable and that all such payments shall
be in full satisfaction of all claims which the Employee may otherwise have at
law against the Company including, or in equity by virtue of such termination of
employment.

Return of Property. Upon the termination of the Employee's employment for any
reason whatsoever, the Employee shall at once deliver or cause to be delivered
to the Company all books, documents, effects, money, computer equipment,
computer storage media, securities or other property belonging to the Company or
for which the Company is liable to others, which are in the possession, charge,
control or custody of the Employee.

Provisions Which Operate Following Termination. Notwithstanding any termination
of this Agreement for any reason whatsoever, provisions of this Agreement
necessary to give efficacy thereto shall continue in full force and effect.

Board. Notwithstanding the foregoing, the termination of Employee's employment
hereunder for any reason shall automatically be deemed as Employee's resignation
from the Board of Directors of the Company and any affiliates without any
further action, except when the Board shall, in writing, request a continuation
of duty as a Director in its sole discretion.

GENERAL

Benefit & Binding. This Agreement shall enure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties hereto.

Amendments & Waivers. No amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by all of the parties hereto. No
waiver of any breach of any provision of this Agreement shall be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, shall be limited to
the specific breach waived.

Time. Time shall be of the essence of this Agreement.

Assignment. Neither this Agreement nor the rights and obligations hereunder
shall be assignable by either party without the consent of the other.

Severability. If any provision of this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision and all other provisions hereof shall continue in
full force and effect.

Attornment. For the purposes of all legal proceedings this Agreement shall be
deemed to have been performed in the State of Israel and the courts of Kfar Saba
shall have jurisdiction to entertain any action arising under this Agreement.

ACKNOWLEDGEMENT

The Employee acknowledges that:

the Employee has received a copy of this Agreement;

the Employee has had sufficient time to review and consider this Agreement
thoroughly;

the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;

the restriction placed upon the Employee by this Agreement are reasonably
necessary to protect the Company's proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee's employment, give the Employee's knowledge and experience;

the Employee has been given an opportunity to obtain independent legal advice,
or such other advice as the Employee may desire, concerning the interpretation
and effect of this Agreement and by signing this Agreement the Employee has
either obtained advice or voluntarily waived the Employee's opportunity to
receive the same; and

this Agreement is entered into voluntarily by the Employee.

NOTICES

Any demand, notice or other communication (the "Notice") to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:

To the Company:



Attention:

Facsimile:

   

To the Employee:

Facsimile:

   

or such other address or facsimile number as may be designated by notice by any
party to the other. Any Notice given by personal delivery will be deemed to have
been given on the day of actual delivery and if transmitted by facsimile before
3:00 pm on a Business Day, will be deemed to have been given on that Business
Day and if transmitted by facsimile after 3:00 pm on a Business Day, will be
deemed to have been given on the next Business Day after the date of
transmission.

FURTHER ASSURANCES

The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.

FAX SIGNATURES

This Agreement may be signed either by original signature or by facsimile
signature.

COUNTERPARTS

This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF

the parties have duly executed this Agreement.



 

ZION OIL & GAS INC.


Per: /s/ John Brown


 



/s/ Richard R. Rinberg
RICHARD RINBERG

